Citation Nr: 0506774	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the veteran's post-operative left knee patellar 
subluxation repair residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from March 1997 to August 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In it is current status, the case returns to 
the Board following its August 2004 remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board is of the opinion that additional development is 
necessary prior to the completion of its appellate review.  
Significantly, the veteran is advised that a remand by the 
Board confers on him, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In its August 2004 remand, the Board 
directed the RO to ask the veteran to identify providers of 
medical treatment, and to obtain copies of treatment records 
from the sources identified by him.  The Board observes that 
a letter was issued in August 2004, requesting the veteran to 
complete authorizations for release of medical information 
for each doctor and medical facility providing him treatment 
for his service-connected disability.  The RO complied with 
the Board's initial request.  

Also, in the August 2004 remand, the Board instructed the RO 
to obtain any additional VA clinical records since August 
2002 that had not been previously associated with the 
veteran's claims folder.  The Board also directed the RO to 
schedule a VA examination in order to determine the current 
nature and severity of the service-connected left knee 
disability.  There is no indication from the record that 
either of these directives was accomplished.  The record 
shows that an examination was scheduled.  There is no 
documentation of an effort to obtain additional VA records or 
that the veteran, once advised of the VA examination, failed 
to report.  Accordingly, the Board finds incomplete 
compliance with its August 2004 remand, thus requiring an 
additional remand.  See Stegall, supra.  

In addition, the RO's attention is directed to VAOPGCPREC 9-
2004 (September 17, 2004) that provides that separate ratings 
under diagnostic code 5260 (leg limitation of flexion) and 
diagnostic code 5261 (leg, limitation of extension), both 
currently codified in 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  Id.  Consideration should be 
afforded the propriety of assigning separate ratings under 
the facts of the veteran's case.  

In view of the foregoing, the case is remanded again to the 
RO for the following actions:  

1.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran after August 
2002, not already of record, be forwarded 
for incorporation into the claims file.

2.  Then schedule the veteran for a VA 
examination for compensation purposes 
that is sufficiently broad to accurately 
determine the current nature and severity 
of his service-connected post-operative 
left knee patellar subluxation repair 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  Ask 
the examiner to record active and passive 
ranges of motion in the service-connected 
knee.  

Ask the examiner to identify the 
limitation of activity caused by the 
veteran's post-operative left knee 
patellar subluxation repair residuals 
with a full description of the effect of 
the disability upon his ordinary 
activities.  The examiner should fully 
describe any joint instability, weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the left knee should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's post-operative left knee 
disability derangement upon his 
vocational pursuits.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.

3.  Thereafter, the RO should 
readjudicate the claim.  Consideration 
should be afforded the applicability of 
VAOPGCPREC 9-2004 (September 17, 2004).  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




